DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 07/25/2022 has been entered.  Claims 15-16 were amended; no claims were canceled; and no new claims were added.  Claims 1-16 remain.  The rejections of claims 15-16 under 35 U.S.C. 112(b) and 112(d) are withdrawn based on Applicant’s amendments to these claims. 

Terminal Disclaimer
The terminal disclaimer filed on 07/25/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Number 10,694,473 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the double patenting rejection has been overcome.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in a telephone interview with Matthew J. Esserman (Attorney Reg. No.41536) on 08/08/2022 with follow up confirmation on 08/09/2022. 
The application has been amended as follows:
1. (Currently Amended) A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 
(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 
(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.

2. (Previously Presented) The method of claim 1, wherein at least one of steps (b)-(e) is performed by the receiver.

3. (Previously Presented) The method of claim 1, wherein the beacon packet is transmitted at full power.

4. (Previously Presented) The method of claim 1, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.

5. (Previously Presented) The method of claim 4, further comprising providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.

6. (Previously Presented) The method of claim 5, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

7. (Previously Presented) The method of claim 6, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.

8. (Currently Amended) A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising: 
a receiver of a first one of the nodes; 
a transmitter of a second one of the nodes; and 
a plurality of processors configured for: 
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet;
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 
(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.

9. (Previously Presented) The system of claim 8, wherein at least one of steps (b)-(e) is performed by the receiver.

10. (Previously Presented) The system of claim 8, wherein the beacon packet is transmitted at full power.

11. (Previously Presented) The system of claim 8, wherein the SNR is a current SNR and is added to a previous SNR exponential moving average based on a previous SNR to create a current SNR exponential moving average, and wherein the SNR comparison utilizes the current SNR exponential moving average.

12. (Previously Presented) The system of claim 11, wherein the processor is further configured for providing an SNR report based on the current SNR to a process implemented in the mesh network when a change in SNR (ΔSNR) from the previous SNR to the current SNR is greater than or equal to a decibel threshold.

13. (Previously Presented) The system of claim 12, wherein the process implemented in the mesh network is utilized in determining the transmit power level adjustment value.

14. (Previously Presented) The system of claim 13, wherein the process implemented in the mesh network utilizes a low SNR limit, a high SNR limit, and either the ΔSNR or both the previous SNR and the current SNR.

15. (Currently Amended) A method for controlling dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the method comprising: 
(a) receiving a packet at a receiver of a first one of the nodes, the received packet sent from a transmitter of a second one of the nodes; 
(b) determining whether the received packet is a beacon packet;
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 
(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.

16. (Currently Amended) A system that controls dynamic transmit power in a mesh network, the mesh network comprising a plurality of nodes, the system comprising: 
a receiver of a first one of the nodes; 
a transmitter of a second one of the nodes; and 
a plurality of processors configured for: 
(a) receiving a packet at the receiver, the received packet sent from the transmitter; 
(b) determining whether the received packet is a beacon packet; 
(c) determining a signal-to-noise ratio (SNR) of the received packet, when the received packet is determined to be a beacon packet; 
(d) comparing the SNR to a predetermined range; 
(e) determining whether the SNR falls within or outside the predetermined range based on the SNR comparison; 
(f) determining, by the receiver, a transmit power level adjustment value, when the SNR is determined to fall outside the predetermined range; 
(g) sending, via the receiver, the transmit power level adjustment value to the transmitter; 
(h) adjusting, at the transmitter, a transmit power level based on the transmit power level adjustment value, wherein the adjusted transmit power level is used by the transmitter for transmitting non-beacon packets; and 
(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.

Allowable Subject Matter
Claims 1-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s invention is drawn to methods and systems for controlling dynamic transmit power in a mesh network.
Applicant’s independent claims 1 and 8 recite, inter alia, a method and system, respectively, for controlling dynamic transmit power in a mesh network as defined in the specification (see paragraphs [0006] and [0045] of Applicant’s published application) including “(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, the SNR comparison, and combinations thereof.”  With the quoted limitations, Applicant’s independent claims 1 and 8 as a whole comprise a particular combination of elements, which is neither taught nor suggested by the prior art of record. 
Applicant’s independent claims 15 and 16 recite, inter alia, a method and system, respectively, for controlling dynamic transmit power in a mesh network as defined in the specification (see paragraphs [0006] and [0045]) including “(i) determining a frequency band to be used by the transmitter for transmitting the non- beacon packets, wherein determining of the frequency band is based on at least one criteria selected from a group consisting of the adjusted transmit power level, the transmit power level adjustment value, and combinations thereof.”  With the quoted limitations, Applicant’s independent claims 15 and 16 as a whole comprise a particular combination of elements, which is neither taught nor suggested by the prior art of record.
Accordingly, Applicant’s claims 1-16 are allowed for these reasons.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho, can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413